DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170079635 A1 to Hetzel.
inter alia: 
an opening (space defined by 4) through which a wire is configured to extend; 
an edge (4) extending downwardly a first distance; 
a plurality of fingers (1) extending downwardly a second distance greater than the first distance (elements 1 have a greater height than element 4, Fig. 8); and 
a skirt having only three surfaces (3, 3, 13) surrounding the opening and extending downwardly in a direction away from the opening a third distance that is greater than the second distance (elements 3 have a height greater than element 1, Fig. 8).
Regarding Claim 2, Hetzel discloses the device of claim 1, wherein the plurality fingers are configured to engage an access port of a medical device (elements 1 are capable of engaging an access port of a medical device). 
Regarding Claim 3, Hetzel discloses the device of claim 2, wherein the fingers are spaced equally around the opening (Fig. 1).  
Regarding Claim 4, Hetzel discloses the device of claim 2, wherein the fingers are configured to be partially biasable, flexible, or resilient because they are made from a polymeric material, and polymeric materials are known to be bias able, flexible and resilient ([0007] In some embodiments, the device is fabricated from a polymeric material).  
Regarding Claim 5, Hetzel discloses the device of claim 2, wherein the fingers are configured to deflect outwardly away from a center of the opening at times the device contacts the access port of the medical device during installation or removal from In some embodiments, the device is fabricated from a polymeric material).  
Regarding Claim 6, Hetzel discloses the device of claim 2, wherein the body comprises three fingers (there are at least 3 element 1 as best seen in Fig. 1)/.
Regarding Claim 7, Hetzel discloses a method comprising: attaching the device according to claim 1 to a medical device by aligning the device with an access port of the medical device such that the skirt surfaces and the edge surround the access port of the medical device (element 2 is broadly considered a medical device as is aligned in such a manner with the device as claimed as best seen in Fig. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791